El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Se alega en la demanda en sustancia qne ciertos emplea-dos del demandante conducían ganado y carros de un lugar a otro y mientras realizaban este trabajo pasaban por el paso a nivel que hay entre dos sitios que en.la demanda se mencionan, una locomotora y tren de la demandada que mar-chaba a gran velocidad, sin tocar campana ni pito y sin lu-ces de ninguna especie en dicho paso a nivel, arrastró todo *978el ganado matando a algunos y dejando a los otros comple-tamente inutilizados.
La demandada alegó varias defensas, habiendo la corte resuelto en sustancia que debía darse crédito a los testigos de la demandada, estimando haberse probado con prueba preponderante que la locomotora en cuestión traía encendido un foco de luz en su parte delantera y de mayor alcance al ocurrir el accidente; que el tren venía tocando pito y con-ducido por empleados expertos y diligentes y que si los bue-yes fueron muertos a la hora y en el sitio mencionados en la demanda, tal accidente fue debido a la negligencia de los empleados del demandante permitiendo que los animales fueran por el referido sitio a larga distancia separados de ellos.
Insiste el apelante en que no hubo conflicto en la prueba y que el peso de la misma estaba a favor del demandante. Existió, sin embargo, verdadero conflicto entre las dos clases 'de testigos respecto a si la locomotora llevaba luz, si tocó pito y campana, si fueron diligentes los empleados de la de-mandada y si no lo fueron los del demandante, y tal vez tam-bién sobre otros particulares. No importa, como dice la •apelada, el hecho de que los testigos de dicha demandada fue-ran empleados suyos. Gran parte de la contradicción que es esencial fue originada por los testigos del demandante. Por ésta y otras razones, los autos no revelan nada que nos haga dudar acerca de la corrección de la conclusión a que llegó la 'corte inferior, debiendo, por tanto, confirmarse su sentencia. . '

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso- . •ciados del Toro, Aldrey y Hutchison.